DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 7/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/30/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted and entered by the Examiner.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed on 6/30/2021, with respect to the previous rejections have been fully considered and are persuasive in view of Applicant’s filed communications and Terminal Disclaimer.  Therefore, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1; present invention is directed to a radio frequency module including a substrate, integrated circuit, chip inductor, amplifier circuit, and their connection to the substrate.  The limitations of independent claim 1 as filed by Applicant on 1/22/2021 (and 6/30/2021) are incorporated by reference into this section of the Office action.

Shimamoto et al. (US 2012/0163247) and Ishiyama (US 2014/0015620).
	Shimamoto et al. (US 2012/0163247) discloses a similar high-frequency module (see abstract), that includes an amplifier circuit (figs. 11+14: HPAIC1) and an antenna switch (figs. 11+14: ANTSW) attached to the same major side (e.g. top side) of a substrate of a Printed Circuit Board (figs. 11+14: PCB), where the matching circuit (a.k.a. matching network “MN”) are attached to the other major side (e.g. bottom side) of the substrate of the PCB (figs. 11+14: either “MN” circuit of figure 11 or LPF of figure 14, the bottom side attachment being indicated by dotted lines instead of solid lines), where the matching circuit is between the amplifier and switch (as shown by either figure 11 and/or 14).
	Ishiyama (US 2014/0015620) discloses a similar high-frequency module (figures 1a through figure 4) also including a substrate layer (e.g. see figure 1a: element 2) which contains a matching circuit (e.g. fig. 1a: element 6), an amplifier (e.g. figure 1a: element 4), and a duplexer (fig. 1a/b: element 5) attached to the substrate (further addressing various terminal connections of these circuits).  Additionally, paragraph [0055] of Ishiyama also address a modification to the previous high-frequency module to include a switch circuit (in addition to other circuitry).



 references), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added) below:
1.	A radio frequency module comprising: 
	a substrate having a first main surface, and a second main surface opposite the first main surface; 
	a first chip inductor on the first main surface; 
	an integrated circuit on the second main surface; and 
	a first amplifier connected to the first chip inductor, 
wherein: 
	the integrated circuit comprises the first amplifier, and 
	when the substrate is viewed from a direction perpendicular to the first main surface of the substrate, the first chip inductor at least partially overlaps the integrated circuit.

The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-24 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-24 are allowed (as previously addressed). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  The Examiner also makes note of Takehara et al. (US 2004/0041256) which discloses in figure 7, a radio frequency module including an amplifier 1, switch circuit 18, and filter 17; and their implementation, mounting, and interconnection to one another (as well as the substrate surfaces).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        7/31/2021